     Case 5:19-cv-00373-TKW-MJF Document 23 Filed 07/13/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

FELIX LUIS RODRIGUEZ,

      Plaintiff,

v.                                              Case No. 5:19cv373-TKW-MJF
MARK INCH, et al.,

      Defendants.
                                          /

                                    ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 19). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge that this

case is due to be dismissed based on Plaintiff’s failure to comply with the Order

directing him to file a third amended complaint on the proper form and the Order

requiring him to show cause why the case should not be dismissed because of his

failure to comply with the prior Order.

      The Court did not overlook the “third amended complaint” docketed after the

Report and Recommendation was issued. See Doc. 20 (stricken and re-docketed as

Doc. 1 in Case No. 4:20cv319-WS-MAF). However, as explained in the Deficiency

Order issued by the magistrate judge (Doc. 23), the “third amended complaint”
     Case 5:19-cv-00373-TKW-MJF Document 23 Filed 07/13/20 Page 2 of 2




asserts what amounts to an entirely different suit. Thus, to date, Plaintiff has still

not complied the Orders entered by the magistrate judge.

      Accordingly, it is ORDERED that:

      1. The magistrate judge’s Report and Recommendation is adopted by the

         Court and incorporated into this Order.

      2. This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 13th day of July, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                          2
